PER CURIAM.
The review sought by appellant relates to an order in effect denying his petition for rehearing and not to the final decree of dismissal. Such a review cannot be had, because if this court is to determine the correctness of the ruling on the petition,, it is necessary that the final decree and the record upon which it is based be considered also. Since this requires consideration’ of a decree not here made the subject of attack, there accordingly arises no jurisdictional foundation upon which this court could afford to appellant the requested review. The appeal must therefore be dismissed. See Klemenko v. Klemenko, Fla., 1957, 97 So.2d 11; Finley v. Finley, Fla. 1958, 103 So.2d 191; McNary v. Hudson, Fla.App.1959, 110 So.2d 73; Oxford v. Polk Federal Savings & Loan Association of Lakeland, Fla.App.1962, 147 So.2d 603.
Appeal dismissed.
SHANNON, C. J., and KANNER, J.„ and WIGGINTON, JOHN, Associate-Judge, concur.